Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 indicates R10 is a substituted or unsubstituted alkyl group, but R10 has two points of attachment within Formula 1 (at the oxygen of the carboxylate group and at “*”) whereas an alkyl group in the ordinary sense only has one. It is therefore unclear how R10 can be an alkyl group. It appears claim 6 is using the term “alkyl” in a manner that differs from its ordinary meaning, but the term does not appear to be redefined within the specification. Perhaps Applicant means to say R10 is a substituted or unsubstituted alkylene group? Accordingly, the scope of the claim is unclear. 
Claims 6, 8, and 11 provide generic formulae for “first polymerization unit”, “second polymerization unit”, and “third polymerization unit” with variables x, y, and z being between 10-1,000,000. It is unclear whether Applicant means to indicate the aerogels contain block “polymerization units” with 10-1,000,000 consecutive units or if the variables is supposed to indicate the number of polymerized moieties in general. If the latter, it is further noted the polymerized units serve to link silica aerogels within a crosslinked network (see for instance Figure 1). It is therefore unclear whether the range is meant to correspond to individual polymer chains or to the crosslinked network as a whole. It is generally unclear how the “x”, “y”, and “z” variables are quantified. The specification as originally filed provides no guidance as to what these variables correspond to or how they can be measured. Since the metes and bounds of the claims cannot be determined, it is concluded the claims are indefinite. 
Claim 17 requires the aerogel to exhibit a contact area from about 130-180 degrees. The scope of the claim is indefinite as the liquid or substance used to measure the contact angle (e.g. water, hexanes) is unspecified. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahadik (Scientific Reports 2018, 8, 16783, Pages 1-9; Cited within the IDS received 7/1/2020).
The present application claims foreign priority to KR2019-0136089, filed 10/30/2019 whereas Mahadik was published on 11/14/2018. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Even if a translation of the foreign priority document was provided and support for the subject matter claimed found within, Mahadik would still constitute prior art under 35 USC 102(a)(1). The Mahadik reference names authors not present as inventors within the instant application (D.B. Mahadik and R. V. Ghorpade). The reference explicitly states D.B. Mahadik and H-H Park contributed equally whereby both designed and performed experiments and also wrote the manuscript (see Footnote of Page 1 and “Author Contributions” of Page 9). R. V. Ghorpade also performed experiments and participated in editing the manuscript (“Author Contributions” of Page 9). Since Mahadik is not by the inventor (i.e. inventive entity) or a joint inventor, the publication is treated as prior art under 35 USC 102(a)(1). See MPEP 2153.01(a). 
Regarding Claims 1-3 and 6-14, Mahadik teaches silica-polymer bonded composites aerogels (Abstract; Page 2). The polymer is derived from ethylhexyl acrylate (“EHA”), styrene, trimethoxysilylpropyl methacrylate (“TPM”), and divinylbenzene (“DVB”), whereby inorganic aerogel is chemically bonded to TPM units via covalent bond between carbon of TPM and silicon of aerogel (Figure 2). With respect to the variables “z”, “x”, and “y” variables of claims 6, 8, and 11 respectively, Examples TMP 1 through TMP 5 of Mahadik are identical to TMP 1 through TMP 5 of the instant specification (compare Table 1 and experimental of Pages 7-8 of Mahadik with ¶ 112-116 of the specification). Since the same monomers are being used to create the same aerogels, it stands to reason that that values of “z”, “x”, and “y” would necessarily be the same absence evidence to the contrary. 
Regarding Claims 4, 5, and 15, Mahadik teaches inorganic aerogels obtained from methyltrimethoxysilane (MTMS) (Pages 7-8). 
Regarding Claims 16 and 17, Mahadik teaches water contact angles spanning 160-165 degrees and BET surface areas spanning 115-468 m2/g (Table 2). 
Claim(s) 1-5, 10, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (2016/0096949 A1).
Regarding Claims 1-5, Evans teaches silica aerogel compositions (Abstract) and describes an embodiment in Example 2 where aerogel is created from tetraethoxysilane (TEOS) and methyltriethoxysilane (MTES) (¶ 97-99). Methyltriethoxysilane has alkoxy silyl group and gives polymerization units. Tetraethoxysilane is construed as a second monomer. After aerogel is formed, the first polymerization units are covalently bonded between carbon of polymerization unit with silicon of the remainder of the aerogel. 
Regarding Claims 10 and 13, Evans describes embodiments further comprising phenyl triethoxysilane (¶ 109), which is a substituted aromatic compound of 12 carbon atoms. 
Regarding Claim 15, Evans teaches embodiments where inorganic aerogel is derived from methyltrimethoxysilane (¶ 109).
Regarding Claim 17, Evans teaches the aerogels can have water contact angles of 130 degrees or more (¶ 34). Since the maximum feasible water contact angle is 180 degrees, Evans anticipates the claimed range. 
Claim(s) 1-7, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condo (US 2011/0245359 A1).
Regarding Claims 1-7 and 15, Condo teaches hybrid aerogels (Abstract) and describes embodiments where aerogel is formed from methyltrimethoxysilane (“MTMOS”), 3-(methacryloxy)propyltrimethoxysilane (“A174”; corresponding with first monomer), and trimethylolpropane triacrylate (“TMTA”) (¶ 50, 57-61). The aerogel is seen to comprise first and second polymerization units resulting from first and second monomers. MTMOS constitutes roughly 80-95 mol% of the resulting aerogel (Table 3) and thus, the first polymerization unit is seen to be covalently bonded between carbon of first polymerization unit and silicon of an inorganic silica aerogel network. 
Regarding Claim 16, Condo teaches an embodiment where the surface area obtained is 722 m2/g (Table 8). 
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condo (US 2011/0245359 A1) as evidenced by Evans (2016/0096949 A1).
The discussion regarding Condo within ¶ 21-22 is incorporated herein by reference.
Regarding Claim 17, Condo indicates the aerogels exhibit high hydrophobicity (¶ 56). While not quantifying water contact angles, MTMOS constitutes roughly 80-95 mol% of Condo’s resulting aerogel (Table 3). MTMOS is a known hydrophobic-imparting monomer in the art of silica aerogels as taught by Evans (¶ 109). Since Condo’s aerogels contain substantially high proportions of hydrophobic monomer, it stands to reason the aerogels of Condo would necessarily exhibit a water contact angle above 130 degrees absent evidence to the contrary. 
Claim(s) 1-3, 10-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leventis (US 2010/0247897 A1).
Regarding Claims 1-3 and 10-14, Levantis teaches silica aerogels crosslinked via free radical monomers (Abstract). Levantis provides examples (¶ 33-36) where silica aerogel is prepared from “Compound 1”, which is a monomer comprising alkoxy silyl group that covalently bonds to the resulting silica aerogel (Figures 1 and 2; ¶ 33-36), and other free radical monomers such as styrene and/or divinylbenzene. Since Levantis describes forming a crosslinked silica aerogel network using the same free radical monomers as described (styrene/divinylbenzene), the position is taken that the “y” variable would necessarily be the same in the absence of evidence to the contrary.
Regarding Claim 16, Leventis teaches embodiments whose surface area ranges 100-300 m2/g (¶ 27).  
Claim(s) 1-3, 6, 7, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertino (US 2019/0143290 A1).
Regarding Claims 1-3, 6, 7, and 16, Bertino teaches silica aerogels crosslinked with organic materials (Abstract; Examples). Bertino describes embodiments where crosslinked silica aerogels with surface area of 100 m2/g are created from tetramethoxysilane, trimethoxysilylpropyl methacrylate (first monomer), and methyl methacrylate (second monomer). Such a crosslinked aerogel is seen to comprising inorganic silica aerogel connected to first polymerization unit via covalent bond between carbon of first polymerization units and silicon of inorganic aerogel. Since Bertino describes forming a crosslinked silica aerogel network using the same free radical monomers as described (trimethoxysilylpropyl methacrylate), the position is taken that the “z” variable would necessarily be the same in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (2016/0096949 A1).
Evans teaches silica aerogel compositions (Abstract) and describes an embodiment in Example 2 where aerogel is created from tetraethoxysilane (TEOS) and methyltriethoxysilane (MTES) (¶ 97-99). Methyltriethoxysilane has alkoxy silyl group and gives polymerization units. Tetraethoxysilane is construed as a second monomer. After aerogel is formed, the first polymerization units are covalently bonded between carbon of polymerization unit with silicon of the remainder of the aerogel.
Regarding Claim 16, Evans teaches surface areas of 20 m2/g or more (¶ 10), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Evans suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Evans. See MPEP 2123.
Claim(s) 4, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levantis (US 2010/0247897 A1) in view of Condo (US 2011/0245359 A1).
Levantis teaches silica aerogels crosslinked via free radical monomers (Abstract). Levantis provides examples (¶ 33-36) where silica aerogel is prepared from “Compound 1”, which is a monomer comprising alkoxy silyl group that covalently bonds to the resulting silica aerogel (Figures 1 and 2; ¶ 33-36), and other free radical monomers such as styrene and/or divinylbenzene. Since Levantis describes forming a crosslinked silica aerogel network using the same free radical monomers as described (styrene/divinylbenzene), the position is taken that the “y” variable would necessarily be the same in the absence of evidence to the contrary.
Regarding Claims 4, 5, and 15, Levantis teaches embodiments where silica aerogel is produced with tetramethoxysilane (¶ 33-36), which differs from the subject matter claimed in that alkyl alkoxysilane compound is not used. Condo is also directed toward methods of creating hybrid aerogels via crosslinking silica aerogels with organic monomers (Abstract; Examples). Condo teaches it was known several precursors are suitable for creating silica aerogels, including tetramethoxysilane and methyltrimethoxysilane (¶ 29). In view of such, it would have been obvious to one of ordinary skill in the art to substitute tetramethoxysilane with methyltrimethoxysilane and thereby predcitably afford workable hybrid aerogels in accordance with the teachings of Condo. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levantis (US 2010/0247897 A1) in view of Condo (US 2011/0245359 A1) as evidenced by Evans (2016/0096949 A1).
The discussion regarding Levantis and Condo within ¶ 38-39 is incorporated herein by reference.
Regarding Claim 17, although alkyl alkoxysilane compound is not used within Levantis, Condo is also directed toward methods of creating hybrid aerogels via crosslinking silica aerogels with organic monomers (Abstract; Examples). Condo teaches it was known several precursors are suitable for creating silica aerogels, including tetramethoxysilane and
While the prior art does not quantify water contact angles, methyltrimethoxysilane (MTMOS) is a known hydrophobic-imparting monomer in the art of silica aerogels as taught by Evans (¶ 109). Accordingly, there would be an expectation within the art that substituting tetramethoxysilane with methyltrimethoxysilane would necessarily result in a water contact angle above 130 degrees absent evidence to the contrary.
Claim(s) 4, 5, 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertino (US 2019/0143290 A1).
Bertino teaches silica aerogels crosslinked with organic materials (Abstract; Examples). Bertino describes embodiments where crosslinked silica aerogels with surface area of 100 m2/g are created from tetramethoxysilane, trimethoxysilylpropyl methacrylate (first monomer), and methyl methacrylate (second monomer). Such a crosslinked aerogel is seen to comprising inorganic silica aerogel connected to first polymerization unit via covalent bond between carbon of first polymerization units and silicon of inorganic aerogel. Since Bertino describes forming a crosslinked silica aerogel network using the same free radical monomers as described (trimethoxysilylpropyl methacrylate), the position is taken that the “z” variable would necessarily be the same in the absence of evidence to the contrary.
Regarding Claims 4, 5, and 15, although the particular embodiment of Bertino uses tetramethoxysilane, Bertino teaches either tetramethoxysilane or methyltrimethoxysilane can be used (¶ 54). Accordingly, it would have been obivous to one of ordinary skill in the art to substitute tetramethoxysilane with methyltrimethoxysilane and thereby predictably afford workable crosslinked silica aerogels in accordance with the teachings of Bertino. 
Regarding Claims 8 and 9, although the particular embodiment of Bertino uses methyl methacrylate, Bertino teaches 2-ethylhexyl methacrylate can also be used (¶ 56). Accordingly, it would have been obivous to one of ordinary skill in the art to utilize 2-ethylhexyl methacrylate and thereby predictably afford workable crosslinked silica aerogels in accordance with the teachings of Bertino. Since Bertino describes forming a crosslinked silica aerogel network using the same free radical monomers as described (2-ethylhexyl methacrylate), the position is taken that the “x” variable would necessarily be the same in the absence of evidence to the contrary.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertino (US 2019/0143290 A1) as evidenced by Evans (2016/0096949 A1).
The discussion regarding Bertino within ¶ 45-47 is incorporated herein by reference.
Regarding Claim 17, although the particular embodiment of Bertino uses tetramethoxysilane, Bertino teaches either tetramethoxysilane or methyltrimethoxysilane can be used (¶ 54). Accordingly, it would have been obivous to one of ordinary skill in the art to substitute tetramethoxysilane with methyltrimethoxysilane and thereby predictably afford workable crosslinked silica aerogels in accordance with the teachings of Bertino.
While the prior art does not quantify water contact angles, methyltrimethoxysilane (MTMOS) is a known hydrophobic-imparting monomer in the art of silica aerogels as taught by Evans (¶ 109). Accordingly, there would be an expectation within the art that substituting tetramethoxysilane with methyltrimethoxysilane would necessarily result in a water contact angle above 130 degrees absent evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764